Citation Nr: 0107511	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-02 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from October 1968 to October 
1970.  The appellant is the wife of the veteran and his 
custodian.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) of the Regional Office (RO) of 
the VA in Winston-Salem, North Carolina.  


FINDING OF FACT

The overpayment of VA improved pension benefits was not due 
to the appellant's fraud, misrepresentation or bad faith.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved pension 
benefits is not precluded by fraud, misrepresentation, or bad 
faith on the appellant's part.  38 U.S.C.A. §§ 5107(b), 
5302(c) (West 1991); 38 C.F.R. §§  1.962(b), 1.965(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The record reflects that in June 1992, the veteran applied 
for VA nonservice-connected pension benefits.  In his 
application, he indicated that his wife had income from 
wages.  Thereafter, the veteran was afforded VA examinations 
and private medical records were received.  In a July 1992 
rating decision, entitlement to nonservice-connected pension 
benefits were granted based on the medical evidence which 
showed that the veteran was permanently and totally disabled 
due to dementia.  It was proposed that the veteran should be 
rated as incompetent.  In correspondence received later that 
month in July 1992, the veteran signed a VA Form 21-4138 in 
which he requested that his wife be named as his custodian 
for VA purposes.  In an August 1992 decision, the RO 
determined that the veteran was incompetent for VA purposes.  
In a September 1992 determination, the veteran was denied 
payment of VA pension benefits because his family income 
exceeded the maximum annual income allowed for receipt of 
those benefits.  

In December 1996, another application for VA nonservice-
connected pension benefits was received from the veteran.  At 
that time, he indicated that the only source of income for 
his family was from public assistance.  In January 1998, 
correspondence was received from the veteran which included a 
certified Power-of-Attorney (POA) for the veteran in the name 
of another individual (not his wife).  Also received was an 
income questionnaire in which the veteran indicated (as he 
signed the form) that his family income was zero dollars.  
Included was an Eligibility Verification Report (EVR), dated 
in January 1997, in which the veteran also indicated that he 
had family income but that his spouse had received wages 
during the past 12 months.  However, the veteran left 
information regarding his wife's income blank.  In addition, 
a VA Form 21-592, Request for Appointment of a Fiduciary, 
Custodian, or Guardian, dated in March 1998, which listed the 
individual having the POA for the veteran, was received.  In 
addition, a complete EVR was received from the veteran and 
his POA in which they indicated that the veteran had no 
family income.  

In a March 1998 letter, the veteran was informed that he was 
entitled to VA improved pension benefits effective January 1, 
1997.  However, he was advised that he had been found 
incompetent for VA purposes.  It was noted that the veteran's 
disability prevented him from ably managing his VA benefits.  
He was informed that VA would find someone to manage then for 
him.  He was informed that his benefits were being withheld 
until April 1, 1998, when a guardian would be appointed.  He 
was provided a VA Form 21-8768, which informed him that he 
was obligated to provide prompt notice of any change in 
income or net worth and that a failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.  

In a July 1998 rating decision, the veteran was granted 
entitlement to special monthly pension benefits on account of 
need of regular aid and attendance from June 8, 1998.  In the 
July 1998 notification letter with regard to these benefits, 
VA again indicated that it was noted that the veteran's 
disability prevented him from ably managing his VA benefits.  
He was informed that VA would find someone to manage then for 
him.  Thereafter, it is apparent that the appellant, as the 
veteran's wife, was appointed as his custodian.  

In July 1998, the appellant was sent notice of the rate of 
the veteran's pension benefits based on the last EVR 
received, which had been submitted by the veteran and his 
POA.  It was indicated that the rate of the veteran's pension 
was based on the report of no income.  She was notified that 
it was her responsibility to notify VA of any change in the 
veteran's income or number of dependents.  She was provided a 
VA Form 21-8768.  

In December 1998, correspondence was received from the 
veteran (only the veteran signed the correspondence) in which 
he indicated that his wife had stopped working, but would 
receive some retirement benefits in the future.  He requested 
that his pension benefits be adjusted accordingly.  That same 
month, an EVR was received from the appellant.  She indicated 
that she had over $14,000 in income for 1998.  She indicated 
that in 1999, she was receiving $149 per month from her 
previous employer in retirement benefits.  

In response, in January 1999, VA contacted the appellant and 
requested that she furnish information regarding when she 
stopped working, her retirement benefits, and any other 
pertinent information.  

In March 1999, the appellant indicated that she had been laid 
off at the end of November 1998 and was given 16 weeks of 
severance pay thereafter.  

In April 1999, the RO requested information regarding the 
appellant's gross wages for 1998 and those projected for 
1999.  The appellant thereafter submitted information 
confirming that she had over $14,000 in income for 1998.  She 
indicated that in 1999, she was receiving $149 per month from 
her previous employer (presumably the severance pay).  

In June 1999, the RO advised the veteran that based on her 
recent report of income for 1998 and 1999, the veteran's 
pension benefits had been retroactively adjusted.  She was 
informed that this action created an overpayment.  
Thereafter, also in June 1999, the appellant indicated that 
she had recently started to receive unemployment income in 
April 1999 and also had started to receive income from 
profit-sharing.  Based on that information, in July 1999, the 
veteran's pension benefits were further adjusted.  The total 
resulting overpayment which was created due to these 
adjustments was $7,785.  The appellant requested a waiver of 
the recovery of that overpayment.  

In July 1999, a financial status report was received from the 
appellant.  She indicated that their monthly income exceeded 
their monthly expenses by $409.  

The appellant's request for a waiver of the overpayment was 
referred to the Committee.  In December 1998, the Committee 
considered the appellant's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the appellant's part with 
respect to the creation of the overpayment at issue.  
However, the Committee further determined that recovery of 
the overpayment of VA improved pension benefits in the amount 
of $7,785 would not be against equity and good conscience.  

The appellant appealed this determination.  She asserted that 
the veteran's monthly income had decreased because his 
pension benefits has recently been reduced as VA is recouping 
the debt at issue from those benefits.  Therefore, she 
indicated that currently their monthly debts exceeded their 
monthly income by $489.  According to a November 1999 Report 
of Contact, the appellant informed the RO that she never had 
$149 monthly in retirement benefits and that her unemployment 
check had decreased in November 1999.  She indicated that she 
had erred in reporting the $149 in retirement income on the 
EVRs as she was assisted by a service representative. 

In November 1999, the RO indicated that an adjustment was 
being made based on her recent Report of Contact to reduce 
the overpayment at issue.  In December 1999, the service 
organization indicated that it was not the service 
organization that made the mistake on the EVR which listed 
the $149 as retirement benefits.  

In a December 1999 statement of the case, the RO indicated 
that the remaining overpayment in the amount of $5,176 was 
not waived because the appellant committed misrepresentation 
which precluded waiver.  Thereafter, the appellant perfected 
her appeal.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (2000).  
For fraud, consideration must be given to the definition of 
fraud delineated in the VA Office of General Counsel Opinion 
VAOPGC 4-85 (September 16, 1985).  In that opinion, the 
General Counsel (GC) held that the term "fraud," as used in 
38 U.S.C. § 5302(c) and 38 C.F.R. §§ 1.963(a) and 1.965(b), 
may be interpreted to mean an intentional misrepresentation 
of fact, or the intentional failure to disclose pertinent 
facts, for the purpose of obtaining or retaining VA benefits, 
with knowledge that the misrepresentation of facts or the 
failure to disclose facts may result in an erroneous award of 
benefits or the retention of such benefits. 

The Board notes that the GC's opinion includes the following 
elements in determining if fraud was established: (1) 
knowledge of facts upon which payments are based; (2) 
knowledge of change in circumstances; (3) knowledge that 
change in circumstances removes eligibility for some or all 
of the benefits being paid; (4) failure to advise the agency 
of change in circumstances with the actual intention of 
receiving or obtaining the payments; and (5) actual receipt 
or retention of payments or increased payments as a 
consequence of the intentional failure to disclose.

With regard to misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b) (2000).  "Bad faith" refers to "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2) (2000).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.  The phrase "bad faith" is also 
defined in the Veterans Benefits Administration (VBA) 
CIRCULAR 20-90-5, dated February 12, 1990, as a willful 
intention on the part of the claimant to seek an unfair 
advantage or to neglect or refuse to fulfill some duty or 
contractual obligation."  However, a recent decision of the 
Court has invalidated the use of the above-cited italicized 
phrase as an appropriate basis for a bad faith determination.  
See Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, 
the Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase neglect or refuse to fulfill some 
duty or contractual obligation found in the circular was 
inconsistent with the regulation and cannot be an appropriate 
basis for a bad faith determination.

The Board notes that when VA improved pension benefits were 
originally awarded, this award was based on an EVR submitted 
by the veteran and his POA, not the appellant, who was later 
appointed as his custodian.  Thus, the information provided 
in the EVR was not provided by her.  Thereafter, in July 
1998, the appellant was sent notice of the rate of the 
veteran's pension benefits based on the last EVR received, 
the one which had been submitted by the veteran and his POA.  
It was in fact indicated that the rate of the veteran's 
pension was based on the report of no income.  She was 
notified that it was her responsibility to notify VA of any 
change in the veteran's income or number of dependents.  She 
was provided a VA Form 21-8768.  Thereafter, it did not come 
to light that the appellant had any income during 1998 until 
December 1998, when she and the veteran indicated that she 
had stopped working and would be receiving income from other 
sources from that time forward.  Essentially, the appellant 
was forthcoming about their income situation thereafter, 
providing the relevant information requested from the RO.  
There was some discrepancy over whether the appellant was 
receiving retirement benefits versus severance pay, but that 
matter has been resolved.  

The Board notes at this point, that the appellant should have 
thoroughly reviewed the July 1998 notification letter which 
indicated that the current pension benefits were based on a 
report of no income to include no wage income from her.  It 
is clear that she did not properly review this form as she 
was required to do as the veteran's newly appointed 
custodian.  However, her arguments that the old EVR was 
prepared by the veteran, who is incompetent, are plausible as 
he must have provided the income information to his POA.  
There is no evidence showing that she assisted in the 
preparation of the EVR or was privy to its contents.  The 
appellant should not have relied on the fact that the 
information the veteran and his POA reported to VA was 
accurate as the notification letter showed the inaccuracies.  
However, the Board finds plausible that she did not 
thoroughly review the information in the notification letter 
as she thought the veteran and the POA had taken care of all 
VA matters prior to her appointment by VA as the custodian.  

The Board notes that while the appellant was not thorough and 
in fact was careless, the Board is unable to conclude that 
the high standards for a finding of fraud, misrepresentation 
or bad faith are met in this case.  

With regard to the elements of fraud, the Board finds that 
the appellant did not intentionally fail to disclose the 
accurate income information.  Thus, all of the elements of 
the definition of fraud per VAOPGC 4-85 are not met.  With 
regard to misrepresentation, the Board does not find that the 
appellant's failure to correct the inaccurate reporting of 
the veteran's income was willful due to the fact that she 
relied on what the veteran and his POA had reported and has 
not participated in the preparation of that report.  
Likewise, there was no bad faith as the Board does not find 
that the appellant was intentionally being deceptive.  The 
Board believes that the appellant was careless in her duties 
as the custodian, but she was not intentionally and 
deliberately deceiving VA by not correcting the income 
information furnished by her incompetent husband, the 
veteran, and his POA.  

Accordingly, the Board concludes that the record does not 
clearly establish that the appellant possessed knowledge that 
the veteran was not entitled to the level of VA benefits 
which he was receiving.  To establish willful intent on the 
appellant's part, the record would essentially have to show 
that the appellant intentionally failed to disclose the 
veteran's full family income for the express purpose of 
continuing to receive a level of benefits that she knew that 
he would no longer receive in the event that she did reveal 
such information.  The record in this case does not establish 
such an intent and, accordingly, the evidence is insufficient 
to establish the elements of fraud, misrepresentation or bad 
faith.  Inasmuch as VA has not met its burden of proof to 
establish fraud, misrepresentation or bad faith, waiver of 
recovery of the overpayment of improved pension benefits is 
not precluded as a matter of law.  

At this point, the Board notes that, as noted, the statement 
of the case indicated that waiver was precluded by 
misrepresentation.  This determination should have been made 
by the Committee, but, nevertheless, the above determination 
is in the appellant's favor.  Therefore, she has not been 
prejudiced thereby.  


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits is not precluded by a finding of fraud, 
misrepresentation or bad faith.  



REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by any of the statutory bars, the 
application of the standard of equity and good conscience 
must be considered.  

In that regard, it appears from the evidence as set forth 
above, that the amount of the overpayment has been reduced.  
The Board was unable to ascertain from the evidence of record 
what was the original total amount of the overpayment, taking 
into consideration this reduction.  Although VA has recouped 
a portion of the overpayment at issue, the request for waiver 
thereof is for the TOTAL amount of the overpayment.  
Therefore, the Board finds that an audit of the veteran's 
improved pension account should be conducted.  

In addition, the appellant should be requested to provided a 
compete and current financial status report.  In this regard 
it is noted that, during the past year, her income decreased, 
while the rate of the veteran's pension award increased.

Thereafter, the Committee should consider the request for 
waiver of the total amount of the overpayment based on the 
elements of equity and good conscience.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should perform an audit of the 
veteran's improved pension account in 
order to determine the original total 
amount of the overpayment, taking into 
consideration the reduction in the 
overpayment referred to in the RO's 
November 1999 letter.  The RO should also 
indicate how much of the overpayment has 
already been recouped.  

2.  The appellant should be provided an 
opportunity to submit a complete and 
current financial status report. 

3.  The appellant should be provided an 
opportunity to submit current argument 
and evidence with regard to the elements 
of the standard of equity and good 
conscience.

4.  The RO should readjudicate the 
appellant's claim for entitlement to a 
waiver of the recovery of an overpayment 
of VA improved pension benefits under the 
standard of equity and good conscience.  
If the action taken is adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  She should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

